Citation Nr: 1709371	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  11-33 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for unilateral hallux rigidus of the right toe.


REPRESENTATION

Appellant represented by:	Brett W. Buchanan, Attorney


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1978 to January 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which as relevant here denied service connection for unilateral hallux rigidus of the right toe disability. 

The Board remanded the case for further development on October 2015, and it has since returned for further appellate consideration.  

FINDING OF FACT

The weight of the evidence supports a finding that the Veteran's current right foot disability, diagnosed as unilateral hallux rigidus of the right toe is related to his military service. 

CONCLUSION OF LAW

The criteria for service connection for hallux rigidus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection Applicable Laws

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Arthritis (hallux rigidus is arthritis of the big toe) is considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

A medical opinion confirming a nexus is not required for the grant of service connection where, as in this case, there is competent and credible evidence of a continuity of symptomatology since service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Service Connection for Unilateral Hallux Rigidus of the Right Toe Claim

The April 2016 VA compensation examination shows a current diagnosis of hallux rigidus of the right toe, which satisfies the first requirement of current diagnosis of the claimed disability.  

The Veteran asserts that the hallux rigidus toe pain incurred after extensive training during service that included running and being on his feet for hours.  He explained that due to his role as a Platoon Sergeant, he stayed away from seeking medical attention for his toe, because he had 32 soldiers under him and he wanted to lead by example.  He also wanted to avoid any medical setbacks, because physical fitness was evaluated and scored to obtain promotions.  
  
The Board notes that the Veteran is competent to describe observable symptoms of pain in his right toe during and ever since service.  He, as a layperson, is competent to report toe pain, as this symptom requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  The Board emphasizes that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Veteran's competent statements are supported by a "buddy statement" from February 2013.  A letter from a servicemember, who served with the Veteran in Belgium from 1995 to 1997, indicates that he worked closely with the Veteran and can speak intelligibly about the toe problems the Veteran was suffering from the entire time they were together in Belgium.  He stated that it was apparent that every step the Veteran took caused him excoriating pain that often left him immobile.  He added that the Veteran wore foot cushions daily to relieve some of the pain.  Additionally, he indicated that despite not being able to complete all training due to the pain, the Veteran wanted to lead his 32 soldiers by example and fight through the pain. 

The Board notes that the servicemember is also competent to describe a noticeable pain the Veteran was suffering from when they worked together in service and his observation of him using cushions to relieve the pain.  See Jandreau v. Nicholson, 492 F.3d at 1376-77.  Furthermore, the Board finds both the Veteran and his servicemember credible to the extent that their statements have been internally consistent and are also consistent with the circumstances of the Veteran's service as a Platoon Sergeant which entails extensive training.  Furthermore, the Board notes lay evidence regarding continuity of symptomatology after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board finds the lay statements provided by the Veteran and the servicemember to be credible.

Equally as important, and in further support of this claim, an April 2015 note by private physician N.V.B. indicates that the Veteran has been treated in their clinic for hallux rigidus among other disabilities since his retirement from the army in 1999 to the present.  As such, the above evidence satisfies the in-service incurrence or aggravation of a disease or injury requirement. 

The Board acknowledges that an unfavorable opinion is of record.  In this regard, in the October 2015 remand, the Board requested a VA etiology opinion, and in so doing, asked that the VA examiner consider the Veteran's own statements regarding the continuity of symptomatology of the disability since service.  After examining the Veteran, an April 2016 examiner concluded that the Veteran's hallux rigidus of the right toe was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In its rationale, the examiner stated that there is no evidence of the injury being present during service and that a pool accident is more likely the cause of the disability.  The examiner additionally noted that the record does not indicate any treatment for foot pain while in service or after service until 2005 and then again in 2008 when the Veteran had a surgery to treat his right toe. 

However, this VA opinion is assigned little probative weight as there is no indication that the examiner acknowledged the Veteran's lay testimony in the opinion, as requested.  In fact, the Veteran, in an April 2016 letter, stated that when he attempted to describe how the disability was present in service, the examiner replied that the record is available and there is no need to add any more information.  
Moreover, the Board notes that the examiner's opinion is contradicted and outweighed by the competent lay statements of the Veteran and his servicemember and Dr. N.V.B's medical notes.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the competent and probative evidence supports the Veteran's claim and therefore, service connection for unilateral hallux rigidus of the right toe is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

Service connection for unilateral hallux rigidus of the right toe is granted. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


